Citation Nr: 0721611	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  96-00 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar disk disease status post laminectomy, rated as 20 
percent disabling from June 23, 1998, and rated as 40 percent 
disabling from August 30, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1990 to May 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  The May 1995 rating decision granted service 
connection for lumbar disk disease with history of 
laminectomy and assigned a 10 percent evaluation.  
Jurisdiction of the case was subsequently transferred to the 
VA Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  

The case was first remanded to the RO by the Board in May 
1998.  In December 1998, the veteran testified at a personal 
hearing before a Veterans Law Judge who is no longer employed 
at the Board.  A transcript of the veteran's testimony is 
associated with the claims file.  

The case was again remanded to the RO in March 1999 for 
additional development.  

During the course of the appeal, the RO issued a rating 
decision in September 2002 which increased the rating for the 
service-connected lumbar disk disease from 10 percent to 20 
percent, effective from June 23, 1998.  

Another personal hearing was held in July 2003 before the 
undersigned Veterans Law Judge sitting at the Board in 
Washington, DC.  A transcript of that hearing testimony is 
also associated with the claims file.  

In a June 2004 decision/remand, the Board determined that the 
veteran was not entitled to a rating in excess of 10 percent 
prior to June 23, 1998 for the service-connected lumbar disk 
disease; however, the issue of entitlement to a rating in 
excess of 20 percent from June 23, 1998 for the service-
connected lumbar disk disease was remanded to the RO for 
additional development.  

The case was remanded again in August 2005 and June 2006.  


FINDINGS OF FACT

1.  Prior to October 8, 2004, the medical evidence of record 
does not show that the veteran's service-connected lumbar 
disc disease was manifested by more than moderate limitation 
of motion of the lumbar spine, more than moderate 
intervertebral disc syndrome with recurring attacks, or 
severe lumbosacral strain.  

2.  Between September 23, 2002 and October 8, 2004, the 
medical evidence of record does not show that the veteran had 
incapacitating episodes of intervertebral disc syndrome 
lasting at least 4 weeks during a twelve month period.

3.  Between September 26, 2003 and October 8, 2004, the 
medical evidence of record does not show that the service-
connected lumbar disc disease was manifested by forward 
flexion of the lumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine; and 
there is no showing of objective neurological findings which 
would warrant a separate compensable rating.  

4.  Since October 8, 2004, the medical evidence of record 
establishes that the veteran's service-connected lumbar disc 
disease has been manifested by severe limitation of motion of 
the lumbar spine.  

5.  Since October 8, 2004, the medical evidence of record 
does not show that the veteran had incapacitating episodes of 
intervertebral disc syndrome lasting at least 6 weeks during 
a twelve month period.

6.  Neither pronounced intervertebral disc syndrome, nor 
ankylosis of the lumbar spine has ever been demonstrated, and 
the veteran is not bedridden.  




CONCLUSIONS OF LAW

1.  Between June 23, 1998 and October 8, 2004, the criteria 
for the assignment of a rating in excess of 20 percent for 
the service-connected lumbar disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293 (2002), 
Diagnostic Codes 5238, 5243 (2006).

2.  Since October 8, 2004, the criteria for the assignment of 
a 40 percent rating, but no higher, for the service-connected 
lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 5238, 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The initial rating decision in this case was issued in 1995, 
over 5 years prior to the November 2000 enactment of the law 
governing the current VA notification and veterans assistance 
regulations outlined above.  Thus, it was not possible to 
provide the appellant pre-adjudication notice and assistance 
based on current standards.  

Nevertheless, the RO provided the appellant with notice in 
November 2002, January 2003, September 2005 and June 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in April 
2005, January 2006, and January 2007 supplemental statements 
of the case, following the provision of notice.  The veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the lumbar disc disease, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Increased Ratings

The veteran seeks a higher rating for the service-connected 
lumbar disc disease.  Historically, the veteran injured his 
back during service, and underwent a lumbar laminectomy in 
October 1994.  The veteran essentially asserts that the 
surgical procedure did not provide any relief of his near-
constant and severe back pain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

During the course of this appeal, the regulations governing 
rating service-connected disabilities of the spine were 
amended.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006).  Thus, in this case, 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.

Revised regulations for intervertebral disc syndrome 
(Diagnostic Code 5293) were made effective in September 2002, 
and revised regulations for all other disabilities of the 
spine were made effective in September 2003.  The veteran has 
been provided with notice of the revised regulations.  

The old criteria for rating intervertebral disc syndrome, in 
effect prior to September 23, 2002, provided a 10 percent 
evaluation where intervertebral disc syndrome was mild and a 
20 percent evaluation where there was moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

The veteran's lumbar disc disease may be evaluated based on 
limitation of motion, pursuant to Diagnostic Code 5292, or 
based on lumbosacral strain pursuant to Diagnostic Code 5295.  
Under Diagnostic Code 5292, effective prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(prior to September 26, 2003).

Under Diagnostic Code 5295, prior to September 26, 2003, a 20 
percent rating is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  A maximum 40 
percent rating is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as spinal stenosis 
(Diagnostic Code 5238), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, as it applies to the lumbar spine, a 
10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent, rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provides the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

In addressing the merits of the veteran's claim, only the 
time period on or after June 23, 1998 is for consideration, 
as the Board, in its June 2004 decision, already determined 
the proper rating for the service-connected lumbar disc 
disease for the time period prior to June 23, 1998.  

In this case, the medical evidence of record does not 
indicate that an increased rating, in excess of 20 percent, 
is warranted for the period from June 23, 1998 to October 8, 
2004; however, the evidence of record does suggest that as of 
October 8, 2004, the veteran's service-connected lumbar disc 
disease increased in severity, to a degree that more nearly 
approximates severe limitation of motion of the lumbar spine.  

A VA treatment record dated June 24, 1998 reveals that the 
veteran had stabbing pain in his low back that was not always 
relieved with non-steroidal anti-inflammatory drugs (NSAID's) 
or muscle relaxants.  Examination of the low back revealed 
visible muscle spasm along the lumbosacral paraspinals, and 
tenderness upon palpation and "+ myofascial bands."  Deep 
tendon reflexes were 2+.  The veteran had full active range 
of motion of the back in forward flexion, extension and 
lateral flexion.  The diagnosis was chronic low back pain, 
history of L5-S1 laminectomy; no neurological signs found on 
examination.  

At his personal hearing in December 1998, the veteran 
reported that he had muscle spasms on a daily basis, and he 
also had problems with his back locking up.  When that 
happened, the pain and spasm made him unable to breathe or 
move for a couple of seconds.  The veteran also reported that 
the pain became so intense at times that he had to resort to 
bed rest.  He occasionally wore a back brace.  He had to 
stretch every morning just to get out of bed, and in the 
mornings, the veteran was unable to bend over to put on, or 
tie, his shoes.  The veteran testified that he had trouble 
with both standing and sitting for a prolonged period of 
time.  

In a handwritten note received at the RO in November 1999, 
the veteran's chiropractor indicated that he had treated the 
veteran for low back pain, and in his opinion, the condition 
had been status quo, or even worsening, within the past three 
years or so.  

August 2002 VA x-ray studies of the lumbar spine were normal.  
VA examination of the lumbar spine from August 2002 revealed 
a mild right paraspinal spasm and diffuse tenderness over the 
lower lumbar area.  Active painless range of motion of the 
lumbar spine was limited to 70 degrees of flexion, 20 degrees 
of extension, 35 degrees of lateral flexion to the left, 25 
degrees of lateral flexion to the right, 70 degrees of 
lateral rotation right and left.  Straight leg raising (SLR) 
was bilaterally positive.  There was no bowel or bladder 
disturbance secondary to the spine.  On repeated motion of 
the lumbar spine, there was no restricted range of motion.  
The examiner referred to radiographic evidence showing 
reduced intervertebral disk space at L4-L5 and L5-S1 levels, 
with postsurgical changes.  The diagnosis was degenerative 
disk disease L5-S1, status post laminectomy and diskectomy.

At his personal hearing before the undersigned in July 2003, 
the veteran testified that the only reason he was able to 
hold a job was because he was self-employed, allowing an 
opportunity for flexibility given his back pain.  The veteran 
explained that he was unable to sit or stand for prolonged 
periods.  The veteran also testified that his pain was 
constant and he basically got no relief.  The veteran also 
testified that he had sciatica that went down into his 
buttocks on both sides.  When he had an episode whereby his 
back locked up, he was unable to move for up to a half-hour.  
That occurred about once per week, and could come on without 
warning.  Because of his back pain, the veteran was unable to 
touch his toes.  

A private magnetic resonance imaging (MRI) report from 
October 8, 2004 revealed a moderate-sized central disk 
herniation with resultant central spinal stenosis at L4-L5, 
and mild spondylosis at L4-5, L5-S1, with bilateral facet 
hypertrophy at those levels.  

At VA orthopedic examination on November 3, 2004 the veteran 
reported that he got no significant relief of his pain post-
operatively.  His medications included Neurontin, Tylenol #3, 
and Darvocet.  The veteran again reported constant pain, 
described as 8 on a scale of 10.  Medications provided some 
relief.  The veteran also described episodic pain, which was 
incapacitating and which occurred once or twice per month.  
He missed work during those times, and remained in bed  for 
most of those periods.  The pain radiated down both legs, 
more so on the right.  The veteran described stiffness in the 
mornings and in the evenings at all times and reportedly had 
difficulty tying his shoelaces.  On examination, the veteran 
was able to undress and dress, but he had difficulty tying 
his shoelaces.  When he stood, his pelvis was level.  He had 
an upper thoracic scoliosis, of which he was aware, and his 
left shoulder elevated above his right.  The veteran reported 
no symptoms from that.  His gait was normal, but slow-paced 
with a bilateral heel-toe gait.  He was able to heel and toe 
walk.  There was tenderness over the lower lumbar spine over 
a vertical 5 cm incision at the lower lumbar area.  There was 
no tenderness in the sciatic notches or over the greater 
trochanters.  The veteran had left lateral rotation to 45 
degrees at which point he began to have pain.  He could 
rotate to 60 degrees with pain.  Pain with right lateral 
rotation began at 45 degrees, with further rotation with pain 
to 70 degrees.  Left lateral bending had pain beginning at 30 
degrees with further bending with pain to 40 degrees.  Right 
lateral bending had pain beginning at 30 degrees with further 
bending to 45 degrees.  Sitting straight leg raising test 
produced back pain with some radiation down his legs at 10 
degrees of flexion.  Deep tendon reflexes were 2+/4 at the 
knees and ankles bilaterally.  With the veteran recumbent, 
there was no pain with rotation of the hips.  Right and left 
straight leg raising test produced low back and leg pain at 
30 degrees and 40 degrees respectively.  After repetitive 
use, there was no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance.  The diagnosis 
was lumbosacral degenerative disk and bilateral sciatica.  

At VA neurological examination on November 4, 2004, the 
veteran reported that his back pain was getting progressively 
worse.  The pain was localized in the back and sometimes 
radiated into both legs.  It was intermittently associated 
with numbness and tingling in the back of the legs.  The pain 
was reportedly constant, sometimes severe, but always 
present.  Any type of standing or walking long distances 
would result in very severe pain to the point of 
incapacitation.  That occurred daily.  The veteran denied 
incontinence, fixed motor weakness, falls, acute changes in 
balance or coordination, arm involvement, visual changes, 
headaches or problems with speech, chewing or swallowing.  
Motor examination revealed strength to very well preserved at 
5/5 bilaterally, even in the lower extremities.  He had no 
atrophy and there were no visible fasciculations.  Tone and 
bulk were normal.  On sensory examination, the veteran walked 
very slowly due to the stiffness and pain in his back; 
however, there was no foot drop and no circumduction of the 
leg.  His gait was not wide-based.  Reflexes were 2/4 
bilaterally including in the lower extremities bilaterally.  
October 2004 x-rays were unremarkable.  The examiner referred 
to the October 2004 magnetic resonance imaging (MRI) report 
and confirmed that there was a disc herniation at L4-5.  The 
diagnosis was herniated disc at L4-L5 with the primary 
manifestation being pain.  There were no focal findings on 
his neurological examination to suggest a severe fixed 
radiculopathy; however, according to the veteran, his pain 
was constant, severe and made worse by even minimal activity 
which caused incapacitation on a daily basis.  

A September 2006 addendum to the previous VA Compensation & 
Pension examination, revealed flexion of the lumbar spine 
limited to 30 degrees.  Extension was limited to 20 degrees.  
Left lateral bending was 20 degrees, right lateral bending 
was 10 degrees.  Left lateral rotation was 15 degrees.  Right 
lateral rotation was 20 degrees.  The veteran reported pain 
at all limits of each motion.  There was no weakness noted.  
Following repetitive use, there was no clinical evidence of 
additional loss of joint function due to weakness, pain, or 
fatigue.  The veteran did have decreased function with flare-
ups over a period of time.  X-rays of the lumbar spine from 
August 2006 revealed mild degenerative changes.  

The totality of the evidence in this case does not show that 
the veteran's service-connected lumbar disk disease warrants 
a rating in excess of 20 percent during the time period 
between June 23, 1998 and October 8, 2004.  During that time 
period, the evidence revealed objective evidence of mild 
muscle spasm, slightly limited range of motion, and increased 
pain with prolonged standing, walking, or other activity.  No 
significant neurological deficits were reported.  These 
manifestations, when applied to the old criteria for 
intervertebral disc syndrome, more nearly approximate 
moderate intervertebral disc syndrome, with recurring 
attacks, consistent with the 20 percent rating assigned.  
Although the veteran testified in July 2003 that he suffered 
from sciatica, the objective evidence of record does not 
support that finding until the magnetic resonance imaging 
(MRI) of October 2004.  

Likewise, the evidence during the time period prior to 
October 2004 does not show that the veteran's limitation of 
motion of the lumbar spine was more than moderate in degree.  
In fact, during most of this time period, the range of motion 
was full on examination.  The August 2002 VA examination 
noted flexion limited to 70 degrees and extension limited to 
20 degrees.  Although the veteran's range of motion of his 
lumbar spine may have become progressively worse during this 
time period, at no time was the limited motion considered 
more than moderate.  Thus, a rating in excess of 20 percent 
based on limitation of motion of the lumbar spine under the 
old criteria is not warranted for the period from June 23, 
1998 to October 8, 2004.  

Additionally, the evidence of record during the time period 
from June 23, 1998 to October 8, 2004 is not consistent with 
severe lumbosacral strain, and as such, a rating in excess of 
20 percent based on lumbosacral strain under Diagnostic Code 
5295 of the old criteria is not for application prior to 
October 8, 2004.  Neither listing of the spine, marked 
limitation of forward bending or positive Goldthwaite's sign 
was shown.

At his personal hearings in December 1998 and July 2003, and 
at the August 2002 VA examination, the veteran described 
occasional periods of incapacitation; however, the objective 
findings do not indicate that the veteran suffered from 
incapacitating episodes requiring bed rest prescribed by a 
physician having a total duration of at least 4 weeks during 
any one-year period between July 23, 1998 and October 8, 
2004.  Thus, a rating in excess of 20 percent under the new 
criteria for rating intervertebral disc syndrome from 
September 23, 2002 (the effective date of the new 
regulations) prior to October 8, 2004 is not for application 
in this case.

Furthermore, application of the General Formula for Diseases 
of the Spine, from its effective date of September 26, 2003 
to October 8, 2004, to the service-connected lumbar disc 
disease, does not result in a rating in excess of 20 percent 
for that time period.  Specifically, the evidence does not 
show that forward flexion of the thoracolumbar spine was 
limited to 30 degrees or less, and ankylosis of the lumbar 
spine has never been demonstrated.  Since no significant 
neurological deficits were shown prior to October 8, 2004, 
there is no basis for assigning a separate rating based on 
neurological residuals.

In sum, a rating in excess of 20 percent for the service-
connected lumbar disc disease is not assignable for the 
period from June 23, 1998 to October 8, 2004, under either 
the old, or the revised criteria for rating disabilities of 
the spine, including intervertebral disc syndrome.  

In contrast to this finding, however, the evidence does 
reveal that an increased rating for the service-connected 
lumbar disc disease is warranted beginning on October 8, 
2004, the date on which the objective medical evidence of 
record shows an increase in disability such that a higher 
rating is warranted.  

Specifically, the MRI report of October 8, 2004 reveals disc 
herniation and spinal stenosis at L4-5.  This report is 
consistent with the veteran's complaints of sciatic nerve 
impairment, progressive worsening of symptoms and longer, 
more frequent periods of incapacitation, all noted at VA 
examinations of November 3, 2004 and November 4, 2004.  In 
short, the veteran's service-connected lumbar disc disease 
became productive of symptomatology that more nearly 
approximates severe intervertebral disc syndrome, or severe 
limitation of motion, beginning in October 2004.  Evidence 
dated on or after October 8, 2004 reveals severe symptoms of 
intervertebral disc syndrome manifested by recurring attacks, 
with intermittent relief, manifested by severe pain on 
motion, resulting in severe limitation of motion.  VA 
examination of August 2006 confirms severe limitation of 
forward flexion to only 30 degrees.  Although the veteran has 
complained of sciatic pain, the medical evidence of record 
does not confirm any significant neurological deficit.  
Atrophy, absent ankle reflexes and other signs of sciatic 
neuropathy are not shown.  Thus, a 40 percent rating, but no 
higher, for the service-connected lumbar disc disease is 
warranted based on a finding of severe pain and/or severe 
limitation of motion due to pain, under Diagnostic 5292 or 
Diagnostic Code 5293 of the old regulations for the time 
period beginning on October 8, 2004.  

A 40 percent rating is the maximum allowable rating under the 
old criteria governing limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  A higher, 60 percent 
rating, is not assignable in this case under either the old, 
or the new regulations governing intervertebral disc 
syndrome.  To warrant a rating in excess of 40 percent, under 
old regulations, the evidence would have to show ankylosis of 
the lumbar spine, a fractured vertebra, or pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the diseased disc with 
little intermittent relief.  This has not been demonstrated.  
Also, neither ankylosis of the spine nor residuals of a 
fractured vertebra has been demonstrated  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289, 5293 (2002).  Thus, a 
rating in excess of 40 percent is not assignable under the 
old regulations.  

Likewise, a rating in excess of 40 percent under the new 
regulations is not assignable in this case for the service-
connected lumbar disc disease.  To warrant a rating in excess 
of 40 percent under the new criteria, the evidence would have 
to show unfavorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes having a total duration of 
at least 6 weeks during a twelve month period.  Neither of 
these scenarios has ever been demonstrated.  Or, in the 
alternative, any associated objective neurologic 
abnormalities could be rated separately from the orthopedic 
manifestations.  However, there is no indication that a 
separate compensable rating for any neurologic component is 
warranted.  At no time has the objective evidence revealed 
any significant incomplete paralysis of the sciatic nerve.  
Although the veteran has complained of sciatic pain, the 
medical evidence of record does not confirm any significant 
neurological deficit productive of any additional functional 
impairment.  There is no finding of foot drop, muscle 
atrophy, or other objective evidence of functional impairment 
based on neuropathy associated with the herniated disc in the 
lumbar spine.  The evidence does suggest that the veteran had 
2/4 reflexes in the lower extremities; however, there is 
nothing in the medical record to suggest that the diminished 
reflexes result in any functional neurological impairment, 
particularly given the finding that the veteran's strength in 
the lower extremities was well-preserved at 5/5 bilaterally. 
The medical evidence of record notes the veteran's complaints 
of intermittent numbness and tingling, with pain shooting 
down the back of his thighs; however, no medical professional 
has suggested that the veteran has a neurological component 
of a compensable degree associated with the service-connected 
lumbar disc disease which caused any measurable degree of 
functional impairment.  

In conclusion, the medical evidence in this case does not 
show that the veteran's service-connected lumbar disc disease 
warrants a rating in excess of 20 percent until October 8, 
2004, the date of an MRI report showing objective findings 
more consistent with the veteran's complaints.  On and after 
October 8, 2004, the criteria are more nearly approximated 
for the assignment of a 40 percent rating, but not higher, 
for the service-connected lumbar disc disease, based on 
severe limitation of motion of the lumbar spine.  

Finally, because the veteran is assigned the maximum 
scheduler evaluation under the assigned diagnostic code under 
the old regulations for limitation of motion of the lumbar 
spine, further consideration of the factors under 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  The Board has also considered all 
potentially applicable diagnostic codes to determine if any 
would be more appropriate or more beneficial to the veteran, 
and none would.  

The potential application of 38 C.F.R. § 3.321(b)(1) (2006) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, there has been no showing 
that the service-connected lumbar disc disease under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the veteran has significant impairment of the 
lumbar spine which results in certain work restrictions.  
However, the regular scheduler standards contemplate the 
symptomatology shown.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards. As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 20 percent for the service-connected 
lumbar disc disease between July 23, 1998 and October 8, 2004 
is denied.  

As of October 8, 2004, a rating of 40 percent, but no higher, 
for the service-connected lumbar disc disease is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


